DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Group II (claims 11-20) remains withdrawn as being directed towards a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 






Claims 1-5, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US2017/0209898 to Henneken in view of US 2013/0267853 to Dausch and US 2011/0000699 to Bealka.
Regarding Claim 1, Henneken teaches a probe assembly (ultrasound probe, abstract) comprising:
a modular device configured to detect external signals or emit energy (ultrasound transducer assembly 100, 600, fig. 4, 6-8; ultrasound probe 10, fig. 11), the modular device including a device array having at least one of electrical contacts or optical fibers ends (chip 120, fig. 4, 6-8 is an array of electrical contacts, such as solder bumps, for connecting the ultrasound sensor arrangement to a flexible tubular body including a coaxial wire assembly 200 comprising a plurality of coaxial wires 220, abstract, par. 0050-0051) and
a cable assembly (coaxial wire assembly 200, fig. 1-2, 7-8) configured to communicatively couple the modular device to a computing system and transmit data signals therethrough (as shown in fig. 11, signals from transducer/modular device 110 are carried by the cable assembly to a computing system for generation of ultrasound images on a display 40), the cable assembly comprising an array connector having a connector body (210, fig. 1-2) that includes a loading side (211, fig. 1), a mating side (213, fig. 2) and channels extending through the connector body from the loading side to the mating side (through holes 212, fig. 1), the cable assembly including a plurality of communication lines disposed within corresponding channels of the connector body from the loading side to the mating side (the terminal core of the coaxial cables 228 

    PNG
    media_image1.png
    390
    525
    media_image1.png
    Greyscale

Feedthrough connector proposed by Henneken with coaxial wires inserted into conductive channels.

Although Henneken teaches insulated coaxial wire conductors (electrically insulated sleeve 226, electrically insulated outer sleeve 222, fig. 1), Henneken does not teach wherein the wire conductors are insulated from the channels. Instead, Henneken teaches electrically conductive contact within the channels (par. 0045). 


    PNG
    media_image2.png
    283
    429
    media_image2.png
    Greyscale

Feedthrough connector proposed by Dausch with insulated coaxial wires.

Therefore one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to include an insulative layer on the communication lines of Henneken as taught by Dausch in order to maintain the signal transmission through the channels without introducing extra noise.
Henneken does not expressly teach that the connector body (210, fig. 1-2) includes a plurality of substrate layers that are stacked side-by-side and have respective mating edges that form the mating side. However, Henneken teaches that the substrate may be formed by any suitable technique, such as an etching process (par. 0045).


    PNG
    media_image3.png
    330
    468
    media_image3.png
    Greyscale

Feedthrough connector form by a stacked configuration proposed by Bealka in Fig. 3.

One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide the stacked side-by-side substrate layering of Bealka as the forming method for the substrate of Henneken in order to permit small cross sectional area wires in a robust manner thereby providing opportunity 
Regarding Claim 2, Henneken further teaches a probe body that surrounds the modular device and that is configured to be inserted into a body (flexible tubular body such as a catheter or lumen wherein modular device is positioned at the distal tip, par. 0016, 0027, 0043, 0045, 0056, 0059).
Regarding Claim 3, Henneken further teaches wherein the modular device includes an ultrasound device that includes at least one of a capacitive micromachined ultrasonic transducer (CMUT) or a piezoelectric micromachined ultrasonic transducers (PMUT) (may be either CMUT or PMUT, par. 0089).
Regarding Claim 4, Bealka further teaches the substrate layers form a plurality of interfaces in which each interface is defined between adjacent substrate layers, wherein the adjacent substrate layers define the channels therebetween (as shown in fig. 3 by stacking the substrate layers 31).
Regarding Claim 5, Henneken further teaches wherein the communication lines include wire conductors and conductive bumps directly coupled to corresponding end faces of the wire conductors (wire conductors 220, bumps 214, par. 0045, fig. 1-2), the conductive bumps forming corresponding mating terminals and being presented along the mating side to form the terminal array (array of solder bumps 214, fig. 2), the conductive bumps being electrically coupled to corresponding electrical contacts of the device array (assembled as shown in fig. 7-8). 
Regarding Claim 7, Henneken further teaches wherein the channels may be formed from an etching process or any suitable method (par. 0045).
.



Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US2017/0209898 to Henneken in view of US 2013/0267853 to Dausch and US 2011/0000699 to Bealka, as applied to claims 1 and 5 above, further in view of US 5,515,604 to Horine.
Regarding Claim 6, Henneken does not expressly teach the dimensions of the solder bumps 214, fig. 2, par. 0045. 
In the same field of endeavor with respect to interconnecting signal lines between chips (col. 1, lines 11-18), Horine teaches an interconnecting substrate that provides an array of conductive channels filled with conductive traces for transmitting signals (fig. 5-6). The substrate is formed of a plurality of substrate layers that are stacked side-by-side (fig. 5-7) and have respective mating edges that form the mating side, the substrate layers forming a plurality of interfaces in which each interface is defined between adjacent substrate layers (layers 115, fig. 5-7), wherein the adjacent substrate layers define the channels therebetween (fig. 5-7, a single layer is shown in fig. 7 with electrical traces in channels 108). Horine further teaches wherein the channels may be formed by etching and use in devices requiring high aspect ratio and precise location of 
Although Horine teaches conductive traces instead of wires, Bealka teaches the interchangeability of conductive forming materials for the same purpose in a feedthrough connector (wires 32 of fig. 3, par. 0112, may be replaced by flat traces, e.g. formed foil, fig. 6-7, par. 0140-0160 or metal ink, fig. 1, par. 0091) and produce only predictable results.
Horine teaches channel depths and widths of 10 micrometers by 10 micrometers (col. 9, lines 28-34) and height to base diameter ratios of the bumps 512 is about 0.5, which makes the bump height about 5 micrometers, thereby meeting the claim requirement of less than or equal to 100 micrometer and tolerance within 10 micrometers.
One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide the conductive bumps of Henneken at a height less than or equal to 100 micrometers and have a tolerance limit that is within 10 micrometers in order to produce a highly precise and dense contact array as is required for high-density ultrasound applications, as is known in the art as evidenced by Horine and only predictable results would occur as evidenced by Bealka. It is noted that in this proposed combination, the coaxial wires are not being replaced by traces, but rather the conductive bumps of Henneken are merely being made to be within the claimed tolerances and heights so as to produce a high-density array.

Horine is described within the rejection of claim 6 above. Horine further teaches wherein the terminal array includes at least 50 mating terminal per 100 square millimeters (density as high as 10,000 per square centimeter, col. 9, lines 52-59).
Although Horine teaches conductive traces instead of wires, Bealka teaches the interchangeability of conductive forming materials for the same purpose in a feedthrough connector (wires 32 of fig. 3, par. 0112, may be replaced by flat traces, e.g. formed foil, fig. 6-7, par. 0140-0160 or metal ink, fig. 1, par. 0091) and produce only predictable results.
One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide at least 50 mating terminals per 100 square millimeter in the array of Henneken in order to provide high density array terminals as taught by Horine to include density as high as 10,000 per square centimeter for similar ultrasound applications which would provide only predictable results as evidenced by Bealka since Bealka teaches suitable and predictable interchangeability between wires and traces in high density array terminals. It is noted that in this proposed combination, the coaxial wires are not being replaced by traces, .

Response to Arguments














Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive.
Regarding the 103(a) prior art rejection, Applicant argues that the combination of references do not teach or render obvious the claimed invention., specifically with regard to the claim 1 limitation “the communication lines including insulated wire conductors insulated from the channels, said insulated wire conductors comprising...a coaxial conductor”. Examiner agrees that Henneken does not teach the feature of wire conductors insulated from the channels and provided Dausch to teach this feature. However, Applicant argues that while Dausch teaches insulated connectors from channels, Dausch does not provide sufficient specificity or guidance to make the actual connection except via a guide substrate and connection support substrate. However, absence any evidence to the contrary, providing insulated conductors in a channel is considered within the skill of one of ordinary skill in the art. Prior art references are assumed to be operable and enabling. Applicant may provide additional supporting evidence to rebut this assumption. See MPEP 2121.
Applicant further argues that Bealka does not teach the stacked side-by-side arrangement of the substrate in combination with insulated wires. Instead, Applicant argues Bealka’s stacked side-by-side substrate arrangement would only be appropriate for stripped wires, such as those of Henneken, i.e. no insulation. First, the scope of the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It remains that Dausch teaches the insulated wires from the channels and examiner has provided the motivation that insulated wires would decrease the amount of noise introduced by otherwise conductive channels.
Applicant further argues that Horine is non-analogous arts since Horine teaches etched channels with electrical traces, not coaxial wires as in Henneken and required by the claim. However, the additional teaching of Bealka was provided to show analogous subject matter between traces and wires in feedthrough connectors. Horine is not being utilized to suggest or teach using traces in place of the coaxial wires but rather, to demonstrate a density of wire connections (claim 8) and conductive bump heights (claim 6), which is independent of type of wire or trace being used, especially in light of the teaching of Bealka that wire or trace are interchangeable for the same purpose. Also see MPEP 2141.01(a) regarding analogous arts.
Overall, the preponderance of evidence supports the combination of references to reject the claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799